 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Agreement (the “Agreement”) is dated September 1, 2019 (the “Grant Date”)
and is entered into by and between Leader Capital Holdings Corp., a Nevada
Corporation, (the “Client”) and Chien CHIAO (the “Consultant”). This Agreement
is non-exclusive.

 

Recitals

 

WHEREAS, Consultant has experience in the field of information technology
specializing in financial information and analytical tools on mobile platforms
and

 

WHEREAS, Consultant is willing to be engaged by Client upon the terms and
conditions herein contained; and

 

WHEREAS, a significant portion of Client’s business and assets are comprised of
Proprietary and Confidential Information, as defined below, which Client wishes
to preserve and protect;

 

NOW, THEREFORE, in consideration of the recitals, and of the terms, covenants,
and conditions set forth herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, Client and Consultant mutually agree as
follows:

 

1. Consulting Services. Client hereby retains Consultant to render the following
services to Client:

 

●Assist in building data content teams, ●Assist in searching and hiring of
business development teams, ●Provide research and analysis of securities and
financial markets landscape in the PR China, Hong Kong and Taiwan ROC, ●Provide
research and prediction of securities and financial application mobile APP
development trends in the PR China, Hong Kong and Taiwan ROC, ●Assist in
improving user experiences in Client’s FinMaster APP.

 

The manner and means by which Consultant chooses to complete the services are in
Consultant’s sole discretion and control. Consultant’s obligations shall be
conditioned upon receiving such information and cooperation from Client as may
be reasonably necessary to perform the services.

 

   

 

 

2. Services NOT Performed by Consultant. Although Consultant may come across and
may comment upon Client’s legal documents, financial statements or other
documentation in the course of performing the services hereunder, Client
acknowledges that Consultant is not an attorney, nor is Consultant providing
auditing or accounting services or opining on representations made in any
financial statements. Client further acknowledges that Client should consult
with its own legal, auditing and accounting advisors regarding any matters
requiring legal, auditing or accounting advice.

 

3. Relationship of Parties. This Agreement shall not constitute an
employer-employee relationship, and it is the intent of each party that
Consultant shall at all times be an independent contractor.

 

4. Term. The term of this Agreement shall commence on the date hereof and shall
remain in effect for a period of twelve (12) months.

 

5. Compensation. The fee for the consulting services provided is

$50,000. Client will grant Consultant for these services by issuing a total sum
of two million five hundred thousand (2,500,000) shares of Client’s $0.0001 par
value restricted common stock which shall be vested on September 15, 2019,
prorated for any partial year. Compensation is based upon the number of shares
issued and is not related to the current or future price of Client’s common
stock.

 

Consultant or Consultant’s employees shall only be entitled to payment or
reimbursement for travel expenses, food, lodging, any per diem allowance,
equipment, supplies, or similar items if expressly authorized in advance by
Client.

 

6. Disclosure of Information. Consultant agrees that at no time (either during
or subsequent to the term of this Agreement) will Consultant disclose or use,
except in pursuit of the business of Client or any of its subsidiaries or
affiliates, any Proprietary and Confidential Information of Client, or any
subsidiary or affiliate of Client, acquired during the term of this Agreement.
The term “Proprietary and Confidential Information” shall mean, but is not
limited to, all information which is known or intended to be known only to
Client, its subsidiaries and affiliates, and their employees, including any
document, record, financial or other information of Client, or others in a
confidential relationship with Client, and further relates to specific business
matters such as the Client’s financial information, identity of clients and
patients, policies and procedures, fee structures, trade secrets, proprietary
know-how, account information, and other information relating to other business
of Client, its subsidiaries and affiliates, and their employees.

 

   

 

 

Consultant agrees not to remove from the premises of Client except as necessary
for Consultant to perform services in accordance with the terms of this
Agreement, any document, record, or other information of Client or its
affiliates.

 

Consultant agrees to return or destroy, immediately upon termination of
Consultant’s services hereunder, any and all documentation relating to
Proprietary and Confidential Information of Client and of others that is in the
possession of Consultant, in whatever format it may be maintained, whether
provided to, or developed by, Consultant, and to provide a certificate of
destruction if required by Client.

 

Notwithstanding the foregoing, the restrictions contained in this Section 6
shall not apply to any Proprietary and Confidential Information that (i) is a
matter of public knowledge or prior personal knowledge (from a source other than
a party to this Agreement or its affiliate), (ii) is independently developed by
a person not a party to this Agreement without the use, directly or indirectly,
of Proprietary and Confidential Information, or (iii) is required by law or the
order of any court or governmental agency, or in any litigation or similar
proceeding to be disclosed; provided that the disclosing party shall, prior to
making any such required disclosure, notify the other party with sufficient
notice to permit that party to seek an appropriate protective order.

 

7. Proprietary and Confidential Information of Others. Consultant acknowledges
that Client does business with clients that provide Client with information of a
confidential nature, and that Client has contractual obligations to preserve the
confidential nature of such information. Consultant agrees to treat any
information received from clients of Client as confidential, as if it were the
Proprietary and Confidential Information of Client.

 

8. Remedies. In addition to any other remedies, which Client may have by virtue
of this Agreement, Consultant agrees that in the event that a breach of the
confidentiality provisions of this Agreement occurs or is threatened, Client
shall be entitled to obtain an injunction against Consultant from a court of
competent jurisdiction to restrain any breach of confidentiality.

 

   

 

 

9. Termination. Either party may terminate this Agreement, with or without
cause, upon thirty (30) days’ advance written notice to the other, unless
otherwise mutually agreed upon.

 

10. Limitation of Liability to Client. Notwithstanding any other provision of
this Agreement, in no event shall Consultant be liable to Client for Client’s
lost profits, or special, incidental, punitive or consequential damages (even if
Consultant has been advised of the possibility of such damages). Furthermore, in
no event shall Consultant’s liability to Client under any circumstances exceed
the amount of compensation actually received by Consultant from Client under
this Agreement as of a date certain. Further, Consultant will not be liable for
delays or performance failures due to circumstances beyond Consultant’s control.

 

11. Indemnification of Consultant. Client shall indemnify, defend and hold
Consultant harmless from and against any and all third party claims, liability,
suits, losses, damages and judgments, joint or several, and shall pay all costs
and expenses (including counsel’s fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising there from, that
Consultant incurs as a result of having performed services on behalf of Client.

 

12. Client’s Representations. Client represents that it has the full right and
authority to enter into and perform this Agreement. The consummation of the
Agreement and the transactions contemplated herein do not violate any
outstanding assignments, grants, licenses, encumbrances, obligations, agreements
or understanding between Client and any other person or entity. Client
represents and warrants to Consultant that Client is able to timely pay
Consultant all fees and expenses incurred in the performance of the services
hereunder.

 

13. Amendments. This Agreement may be amended only in a writing signed by both
parties.

 

14. Independent Consultant; No Agency. The parties agree that at all times
during the term of this Agreement, Consultant shall continue to be an
independent Consultant, and is not authorized as, nor shall be deemed to be an
employee, agent, partner, joint venture partner, or representative of Client.
Neither party has the authority to bind the other or to incur any liability on
behalf of the other, nor to direct the employees of the other. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Client and Consultant or any
employee or agent of Consultant. Consultant shall retain the right to perform
services for others during the term of this Agreement.

 

   

 

 

15. Miscellaneous. No waiver by Client of any breach of this Agreement by
Consultant shall be considered to be a waiver of any other breach. Should any
litigation be commenced between Client and Consultant relating to any such
breach, the prevailing party shall be entitled, in addition to such other relief
as may be granted, reasonable costs and attorney’s fees relating to such
litigation. If any term or provision of this Agreement is determined to be
illegal or invalid, such illegality or invalidity shall not affect the validity
of the remainder of this Agreement. This Agreement shall be governed by the laws
of the State of Nevada.

 

This Agreement contains the entire agreement between the parties hereto with
respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of September 1,
2019.

 

CLIENT       Leader Capital Holdings Corp.       /s/ Yi-Hsiu Lin   Yi-Hsiu Lin,
CEO       CONSULTANT       /s/ Chien Chiao   Chien Chiao  

 

   

 

 